Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
Currently, Claims 1-24 are pending.  Claims 1-3, 7-12, 16-17, 21, and 23-24 are examined on the merits.  Claims 4-6, 13-15, 18-20, and 22 are withdrawn.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17), the species 6 fruits a) oranges, apples, blueberries, cherries, mango, and peaches; and 6 vegetable b) tomatoes, peppers, onions, bean, cabbage, green peas; cyanidin; and carbohydrates,  in the reply filed on Nov. 30, 2021 is acknowledged.
Claims 4-6, 13-15, 18-20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 30, 2021.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3, 7-12, 16-17, 21, and 23-24  have been considered; however, there are new ground of rejection because of claim amendments.

Claim Rejections - 35 USC § 101


Claims 1-3, 7-12, 16-17, 21, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 21 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims fruits and vegetables, which are food or beverages.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, in claim 1, the homogenized form the ingredients mixed together would still be a product of nature because as long as there are nature-based molecules found in the composition, the composition contains products that are found in nature and thus must be evaluated as per the described analysis.  As for enhancer, flavorants and colorants, these ingredients can derive from product of nature, such as sugar beet juice (red and sweet) and red cherry juice (red and sour and sweet), which can serve as enhancer, flavorants and colorants.  Mixing together various natural molecules doesn’t change those molecules per se; they are simply mixed together and thus would have the same characteristics as the same molecules prior to being mixed together.  
In this case, claims 2-3 and 16, the form of a powder does not make the fruit or vegetable have markedly different characteristic.  Powder form is found in nature when the fruit or vegetables dries and become ground by gravity or animals.  
In this case, Claim 11, further comprising cyanidin, is not an additional element that renders the claim markedly different from the natural cyanidin found in other red berries, such as grapes, blueberry and cherry. In Claim 12, the carbohydrates are also naturally found in fruits and vegetables. 
Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  
The homogenized composition of the different plants and vegetables together are non-natural.  However, a composition can be used in many different ways and thus not integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the amounts of Claims 3, 7-10 are amounts that can be found in fruits and vegetables.  The mixing of homogenized fruits and vegetable are well understood, routine, and conventional method of making a product for supplementing nutrition such as a fruit juice or powder (see Liu, 2013, J American Society for Nutrition Adv Nutr, 4: 3845-3925).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Response to Arguments
Applicant argues that a homogenized mixture of the recited components would not be a product of nature.
In response to Applicant’s argument, the ingredients mixed together would still be a product of nature because as long as there are nature-based molecules found in the composition, the composition contains products that are found in nature and thus must be evaluated as per the described analysis.  Mixing together various natural molecules doesn’t change those molecules per se; they are simply mixed together and thus would have the same characteristics as the same molecules prior to being mixed together.  The mixing of homogenized fruits and vegetable are well understood, routine, and conventional method of making a product for supplementing nutrition such as a fruit juice or powder (see Liu, 2013, J American Society for Nutrition Adv Nutr, 4: 3845-3925).   
Regarding the alleged markedly different characteristic of improved markers of obesity and related disorders, eating fruits and vegetables individually have been shown to improve markers of obesity which is why for the treatment of obesity a diet rich in fruits and vegetables is a standard intervention in the art.  Thus, the individual components of the claimed composition are already known in the art to have that characteristic and thus combining them into a composition which also has that property is not a markedly different characteristic.  A markedly different characteristic would be if the specific combination as claimed has either a changed characteristic relevant to its use or that there is a greater than additive effect of the characteristics of the components of the composition when added together as claimed.  
In Claims 1-3, 11-12, 16-17 and 21, the formulation lacks specific amounts.  Even if there were structural changes due to mixing, the changes are not significant when the amounts of extracts or peptides use are in nominal or miniscule amounts, which would not amount to any significant structural changes.  As to Claims 7-10, the amounts are those that can be found in fruits and vegetables, which would not have functional differences from those found in nature.  


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0007639 A1) in view of Innocenzi (US 20110250318 A1).
Smith et al. teaches a formulation comprising fruits and vegetables food product; the fruit and vegetable components all being within a single pigment group selected from: green pigmented compositions, orange/yellow pigmented compositions, white pigmented compositions, black pigmented compositions, purple/blue pigmented compositions, and red pigmented compositions; removing the fruit and vegetable components from direct sunlight and reducing respiration by hydro- or rapid-cooling of the fruit and vegetable components or maintaining a relative humidity of the fruit and vegetable components; cleaning the fruit and vegetable components; removing inedible parts of the fruit and vegetable components; juicing, pureeing, and combining the fruit and vegetable components into a composition at a low temperature; dehydrating the composition using a low-temperature dehydrating process; testing the composition (Claim 30).  Pureeing and juicing would be a form of homogenizing the fruits and vegetables.  The green pigment food is green pea, green beans, cabbage, grapes, pears, cucumbers, romaine [0014].  The red pigment is apples, blood oranges, cherry, peppers, red onion, tomato [0015].  Yellow or orange pigment food is peach, mango, and bell peppers, cantaloupe, sweet potato, banana, carrots, pineapple, strawberry, watermelon, lemons [0016].  The blue/purple pigment food is blueberry, potato [0017].  The composition can be used in consumption in a smoothie, fruit drink, shake, food, supplemental product [0020].  The component each have a 1-99 weight percent of the composition [0021] in a portion ranges of 0.1 mg to 20,000 mg/day [0030]; thus, 40-65 grams of dry powder would be included in the percentage.  The composition is formulated as a powder [0022].  Phytonutrients present are from 0.1 mg to 20,000 mg/day, including cyaniding [0013].  The same fruits and vegetable would inherently have the polyphenol contents of claims 7-10 because the same sources would have the same components in them.  Carbohydrates are present in the whole fruit or vegetable extracts because only water is removed from the fruits and vegetable; thus, claim 12 is met.  Freeze-dried powder is inherently taught because a method of low temperature drying method would include freeze-dried method [0038].  Enhancer, flavorant, and colorant can be found in a composition for human consumption in a smoothies, fruit drink, food coloring, flavoring, supplemental product [0020].  
However, Smith does not teach head lettuce, dry beans, all the ingredients together, the amounts of Claims 23 and 24.
Innocenzi teaches a food supplement with dry beans for proteins [0043], a vegetable such as lettuce [0339], as fortified food nutrient [0340]. 
This reference shows that it was well known in the art at the time of the invention to use the claimed ingredients in compositions as a supplement.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
	Based on the disclosure by these references that these substances are used in compositions for health, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cancer.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See In re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; In re Crockett 126 USPQ 186.

Response to Arguments
	Applicant argues that the reference teaches away from the inventions.
	In response to Applicant’s argument, the claims are drawn toward a composition of fruits and vegetables.  Smith et al. teaches a formulation comprising fruits and vegetables food product.  The reference’s use of grouping of similar pigments groups is not specifically excluded from the claimed compositions given the broad range of different combinations of fruits and vegetables encompassed by the claims.  Thus, there is no teaching away of the invention.

Conclusion
No claim is allowed.
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655